60 F.3d 824NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Aaron R. SPENCER, Petitioner-Appellant,v.R.D. TRASK, Superintendent, Scotland County Unit;  NorthCarolina Attorney General, Respondents-Appellees.
No. 95-6073.
United States Court of Appeals, Fourth Circuit.
Submitted June 22, 1995.Decided July 11, 1995.

Aaron R. Spencer, Appellant Pro Se.  Richard Norwood League, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, NC, for Appellees.
M.D.N.C.
DISMISSED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Aaron R. Spencer seeks to appeal the district court's dismissal of his 28 U.S.C. Sec. 2254 (1988) petition.  We deny a certificate of probable cause to appeal and dismiss.


2
This court remanded Spencer's claims of prosecutorial misconduct and ineffective assistance of counsel to the district court because of the magistrate judge's failure to give the notice required by Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975).  On remand the magistrate judge issued the proper notice.  Spencer's response failed to include any affidavits in support of his claims, and the only objective evidence he proffered failed to support any of his allegations.  Further, Spencer's objections to the magistrate judge's recommendation only alleged error in the magistrate's findings regarding the prosecutorial misconduct claim.


3
Spencer waived review of his ineffective assistance of counsel claims by failing to note any specific error regarding the magistrate judge's recommendation.  Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985).  Further, the district court properly adopted the magistrate judge's recommendation regarding Spencer's wholly unsupported claim of prosecutorial misconduct:  there was no evidence of knowing use of perjured testimony.  Stockton v. Virginia, 852 F.2d 740, 749 (4th Cir.1988), cert. denied, 489 U.S. 1071 (1989).


4
Spencer fails to present any grounds for reversing the district court's decision.  Thus, we deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED